Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ken Seddelmeyer on 1/12/2021.
The application has been amended as follows: 
1.    A [[R]]refrigerated [[E]]enclosure [[O]]opening comprising: 
	a passage from a first opening of a refrigerated enclosure to a second opening 
	[[an]] one or more annular heated structures around said passage; 
	an assembly with food safe surfaces; 
	[[a]] one or more support systems around said passage, 
	wherein a heated surface surrounding the one or more annular heated structures reduces or eliminates frost and condensation from the heated surfaces and one or more support systems, 
	wherein said heated surface of the one or more annular heated structures further comprises one or more extensions with one or more lips on a face of one or more extensions.
2.    Cancelled.
3.    Cancelled.
4.    The refrigerated enclosure opening of claim [[2]]1, wherein said one or more annular heated structures further comprising an operating pressure at ambient.
5.    The refrigerated enclosure opening of claim [[2]]1, wherein said one or more annular heated structures further comprising [[an]] one or more access fittings 
6.    Cancelled.
7.    The refrigerated enclosure opening of claim [[2]]1,  wherein said one or more annular heated structures is heated using liquid or steam 
refrigerated enclosure opening of claim 1, wherein said one or more annular heated structures further comprising one or more thermowell heating elements 
9.    The refrigerated enclosure opening of claim 8, wherein said one or more thermowell heating elements further comprising an access from sanitary polished surface plugs above the elements.
10.    Cancelled.
11.    The refrigerated enclosure opening of claim 8, wherein the heated surface comprises a plurality of heated surfaces, wherein said one or more thermowell heating elements is arranged of the plurality of heated surfaces.
12.    The refrigerated enclosure opening of claim 11, wherein one or more thermowell heating elements is controlled by on/off manual and/or through automated control.
13.    The refrigerated enclosure opening of claim 1, wherein said one or more annular heated structure one or more annular heated structure.
14.    The refrigerated enclosure opening of claim 13, wherein said oil further comprising a food grade specification.
refrigerated enclosure opening of claim 1, wherein said assembly one or more wiring paths to run below the first or second opening and to the sides of the first or second opening.
16.    The refrigerated enclosure opening of 1, wherein said one or more supports further comprising load bearing insulated blocks inside the freezer walls.
17.    The refrigerated enclosure opening of claim 1, wherein said food safe surfaces further comprising sloped surfaces, that are food safe, and rounded inside corners that promote ease of effective cleaning to achieve food safe conditions after cleaning.
18.    Cancelled.
19.    The refrigerated enclosure opening of claim [[18]]1, wherein said assembly with food safe surfaces further comprising a material that does not rust or stain
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763